FILED
                             NOT FOR PUBLICATION                            NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARCO ANTONIO VIEYRA,                            No.   14-72059

               Petitioner,                       Agency No. A074-800-055

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2016**

Before:        LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Marco Antonio Vieyra, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

deportation proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005).

We deny the petition for review.

      The BIA did not abuse its discretion in denying Vieyra’s motion to reopen as

untimely, where Vieyra filed the motion over twelve years after his final order of

deportation, see 8 C.F.R. § 1003.2(c)(2), and he has not demonstrated the due

diligence necessary to warrant equitable tolling of the filing deadline, see Avagyan

v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling is available to an

alien who is prevented from filing a motion to reopen due to deception, fraud, or

error, as long as the alien exercises due diligence in discovering such

circumstances).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-72059